Citation Nr: 9912028	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-10 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran had verified active service from June 1974 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefit sought on 
appeal.   


FINDING OF FACT

Evidence received subsequent to the June 1980 final RO 
decision denying service connection for a back disorder is 
not so significant that it must be considered to fairly 
decide the merits of this claim.


CONCLUSION OF LAW

Evidence received since the June 1980 RO decision is not new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has provided new and material 
evidence to reopen his claim of entitlement to service 
connection for a back disorder.  

In a June 1980 rating decision, the RO denied entitlement to 
service connection for a back disorder.  That determination 
was made on the basis that the evidence of record at that 
time showed that the lumbosacral spine manifested a 
constitutional developmental abnormality, which was not shown 
to have been aggravated by service.  The decision noted that 
a private examination in October 1979 revealed a L5 
transitional vertebra, and that both sacroiliac joints and 
lumbar spine were normal without evidence of arthritis.  
Based on this evidence, the June 1980 decision determined 
that the veteran's back disorder was not connected to 
service.  

The veteran was notified of the decision but he did not file 
a timely notice of disagreement.  Hence, that decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  A claim which is 
final may be reopened through the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

New and material evidence means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

The evidence associated with the claim file subsequent to the 
June 1980 rating decision includes service, VA, and private 
medical records; statements from the veteran and his mother; 
and hearing testimony from a November 1998 hearing.  However, 
what was missing at the time of the June 1980 rating 
decision, and continues to be missing, is evidence that a 
current back disorder is related to service.  Significantly, 
after carefully considering the evidence submitted since June 
1980, in light of evidence previously available, the Board is 
compelled to find that the veteran has not submitted evidence 
which is new and material.

While the recent medical and other records are new, they do 
not provide competent evidence of a nexus between any current 
back pathology and any inservice conditions or activity.  In 
this regard, the Board notes that the recent records include 
service medical records that do not show complaints, 
treatment, or findings regarding any back trouble in service.  
While these service medical records show that the veteran was 
treated in January 1972 after reportedly being thrown off a 
bulldozer, the report of that injury shows that it involved 
the right leg and knee.  It did not contain any complaints or 
other reference to injury or findings of any back 
symptomatology.  Service medical records also show that in 
November 1977, the veteran was seen for complaints of right 
sided pain after strenuous exercise, which was assessed as a 
muscle spasm in the right side.  The following day he was 
seen again and assessed with muscle pain.  Again, there was 
no indication of any back involvement.

The recent evidence also includes a copy of the October 1979 
x-ray report that was previously considered; and a May 1994 
hospital radiology report showing that the veteran was 
treated in connection with a motor vehicle accident.  The 
clinical impression at that time was that no acute cervical 
osseous abnormality was apparent.

A March 1998 report of X-ray examination of the cervical and 
thoracic spine shows findings of degenerative change of the 
cervical and thoracic spine with marginal spur formation.  
The report noted that there was evidence of a fracture.  An 
October 1998 report of magnetic resonance imaging (MRI) of 
the thoracic spine contains an impression that the thoracic 
spine demonstrated no abnormality; that there was no cord 
compression, spinal stenosis or disc herniation; and that 
localizer T1 sagittal view of the thoracolumbar spine showed 
disc bulge at L4-L5.   

The veteran gave testimony concerning his claim in November 
1998 during a video conference hearing that was conducted by 
the undersigned Member of the Board. At that hearing, the 
veteran testified that he injured his back during service 
when he was thrown off a D6 bulldozer.  He testified as to 
treatment at that time, and after service in October 1979 and 
later.  He also testified as to his back symptoms since his 
inservice injury.    

Even when viewed holistically with previously received 
records, the clinical evidence received since June 1980 does 
not show any evidence from which the Board could conclude 
that a back disorder was incurred or aggravated during 
service.  None of the service medical evidence shows either a 
back injury, or complaints or findings referable to a back 
disorder.  An acquired back disorder was not found when the 
veteran underwent a preemployment physical examination in 
October 1979.  No subsequent treatment records are shown 
until May 1994 when the veteran was treated in connection 
with a motor vehicle accident.  Records at that time and  
subsequently do not show evidence relating any current back 
disorder to service.  As with the previously available 
evidence, none of the evidence provides a medical opinion or 
other competent evidence relating any claimed back disorder 
to service.  Thus, while new, these records are not so 
significant that they must be considered to fairly decide the 
merits of the claim.  Hence, the evidence presented since 
1980 is not material.

The Board notes that the appellant has provided testimony and 
lay statements, and his mother has provided a statement, 
asserting that the veteran has a back disorder due to 
service.  However, as lay persons they are not competent to 
offer an opinion concerning the etiology of the veteran's 
claimed disorder.  Espiritu v. Derwinski, 2 Vet. App 492 
(1992).  Hence, these opinions are insufficient to reopen 
this claim. 

Therefore, as was the situation in June 1980, the Board must 
conclude that the necessary nexus between any currently 
diagnosed back disorder and the veteran's period of military 
service still has not been provided.  Hence, the service, VA, 
and private medical records and other evidence submitted 
since June 1980 are not new and material.  As such, the 
benefit sought on appeal must be denied.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996). In this regard, 
the above discussion informs the appellant of the steps he 
needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.

Finally, because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a back disorder is denied.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals


 

